Summary Prospectus March 1, 2017 AI International Fund Institutional | IMSSX | Class A | IIESX | The Funds statutory Prospectus and Statement of Additional Information dated March 1, 2017 are incorporated into and made part of this Summary Prospectus by reference. Before you invest, you may want to review the Funds Prospectus, which contains more information about the Fund and its risks. You can find the Funds Prospectus and other information about the Fund online at www.americanindependence.com . You can also get this information at no cost by calling 866-410-2006 or by sending an e-mail request to info@americanindependence.com . The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Not FDIC Insured  May Lose Value  No Bank Guarantee Click here to view the funds statutory prospectus or statement of additional information FUND SUMMARY – AI INTERNATIONAL FUND (formerly American Independence Multi-Manager International Fund) Investment Objective. The primary objective of the AI International Fund (the “Fund”) is to provide investors with long-term capital appreciation. Fees and Expenses of the Fund. This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts on purchases of Class A shares if you and your family invest, or agree to invest in the future, at least $50,000 in the Fund. More information about these and other discounts is available from your financial professional and in “Investing With The Funds” starting on page 63 of the Fund’s Prospectus. Institutional Class Shares Class A Shares Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price at the time of purchase) None 5.75% Maximum Deferred Sales Charge (Load) (as a percentage of original purchase price or redemption proceeds, whichever is less None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.81% 0.81% Distribution and Service (12b-1) Fees None 0.50% Other Expenses 0.53% 0.53% Total Annual Fund Operating Expenses 1.34% 1.84% Fee Waivers and Expense Reimbursements -0.39% -0.39% Net Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 0.95% 1.45% RiskX Investments, LLC (“RiskX Investments” or the “Adviser”) has contractually agreed to reduce the management fee and reimburse expenses until March 1, 2018 in order to keep the Net Annual Fund Operating Expenses at 0.95% and 1.45% of the Fund’s average net assets for the Institutional Class shares and the Class A shares, respectively. The contractual expense limitation does not apply to any taxes, brokerage commissions, interest on borrowings, acquired fund fees, extraordinary expenses, or short sale dividend and interest expenses. The Adviser is permitted to seek reimbursement from the Fund, subject to limitations, for fees it waived and Fund expenses it paid in any fiscal year of the Fund over the following three fiscal years, as long as the reimbursement does not cause the Fund’s operating expenses to exceed the expense limitation. The expense limitation may be terminated only by approval of the Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds. 1 The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Institutional Class Shares $97 $386 $697 $1,579 Class A Shares $714 $1,085 $1,479 $2,579 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or "turns over" its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in the annual fund operating expenses or in the Example, affect the Fund's performance. During the most recent fiscal year ended October 31, 2016, the Fund’s portfolio turnover rate was 116% of the average value of its portfolio.
